DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Notice to Applicant
Applicant called to state that they authorized claim 26 (affirmed by PTAB on 12/23/20) to be canceled via Examiner's Amendment. The remaining claims would be in allowable form, in light of the Reversal of the remaining claims (by PTAB on 12/23/20). This procedure is pursuant to MPEP 1214.06 "examiner sustained in whole or in part; Claims require action" - where claims that are still rejected "may be canceled by the examiner in an examiner's amendment."
The following is an Examiner’s Amendment and Notice of Allowance responsive to PTAB Decision of 12/23/20. The Examiner’s Amendment is below. 
Based on the Examiner’s Amendment below, Claim 26 is cancelled and remaining claims 1-25 are pending and are now allowed. 
Any comments considered necessary by applicant must be submitted no later
than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes

by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be
submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given via communications with
Applicant Representative Marsha J Huddy, Reg. No. 67,294, dated 2/23/21, as these
amendments are made relative to the claims of record of 6/14/17.
In the Claims
Please amend claim 26 of the application as follows:

26. (Cancelled)

Reasons for Overcoming the 101 Rejection
Claim 1 recites a method for “introducing a chemical additive into the evaporator coil,” thus leading to claim 1 being eligible under 2a, prong 2, similar to Diamond v. Diehr, and explicitly improving the evaporator coil, as stated in the Office Action 12/14/16 and as explained by Applicant (Remarks, 1/8/16, pages 10-11). Similar limitations are in independent claim 15. 
 
Allowable Subject Matter
The following is a Reasons for Overcoming the Prior Art and the 103 Rejection. 
For claim 1, in the art of recommending items, claim 1 overcomes the prior art by reciting:  1) determining, by one or more modules of a treatment savings system, a pretreatment capacity of an evaporator coil in an evaporator coil chamber of the climate 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN R GOLDBERG whose telephone number is (571)270-7949.  The examiner can normally be reached on 830AM - 430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/IVAN R GOLDBERG/Primary Examiner, Art Unit 3619